UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2031


WILLIAM MCKELVY,

                Plaintiff – Appellant,

          v.

CAPITAL ONE SERVICES, LLC,

                Defendant – Appellee,

          and

CAPITAL ONE FINANCIAL CORPORATION,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-000821-JRS)


Submitted:   April 4, 2011                 Decided:   April 29, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne M. Scriven, SCRIVEN LAW OFFICES, Virginia Beach, Virginia,
for Appellant.    Rodney A. Satterwhite, Jeffrey S. Shapiro,
Latoya C. Asia, MCGUIREWOODS LLP, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             William     McKelvy     appeals        the    district     court's    order

granting Capital One Services, LLC’s motion for summary judgment

on his claims of discriminatory removal of supervisory duties

and termination, in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2003 & Supp. 2010), and the Age Discrimination in Employment Act

of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 &

Supp. 2010); discriminatory denial of promotion, in violation of

42 U.S.C. §§ 1981, 1981a (2006); and state law claims for breach

of contract, wrongful discharge and intentional infliction of

emotional       distress.        McKelvy     argues       that   the   district     court

erred    when    it:    (i)    failed   to       afford    McKelvy     eleven    days   to

oppose     Capital      One’s     summary        judgment    motion;      (ii)     denied

McKelvy’s motion to compel; (iii) determined that McKelvy failed

to   rebut      the    at-will     employment        presumption;        (iv)     granted

summary judgment on McKelvy’s retaliation claim based on Capital

One’s alleged refusal to pay severance benefits if he did not

withdraw his Equal Employment Opportunity Commission charge; and

(v) improperly relied on hearsay evidence to find that Capital

One established a legitimate, nondiscriminatory reason for its

actions.         We    have    reviewed      the    record       and   have     found   no

reversible error.             Accordingly, we affirm the district court’s

final order.          McKelvy v. Capital One Servs., LLC, No. 3:09-cv-

                                             3
00821-JRS (E.D. Va. filed August 20, 2010; entered August 25,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4